DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/087,224, filed 31 March 2016, now US Patent 10,769,189 which is a continuation in part of 14/941,155, filed 13 November 2015.
It is noted that the Examiner fails to find support in the specification for the limitations found in claims 8 and 20 of “wherein the user is provided an indication of the determined subset of work.”  Claims 8 and 20 are currently being given the effective filing date of 9/3/2020.    

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 June 2021; 1 March 2021; 28 January 2021; 3 November 2020; and 17 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 269 in paragraph [0042] of the published specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2016/0259656 to Sumner et al (hereafter Sumner).

Referring to claim 9, Sumner discloses a computer-implemented method of disambiguating an indication of a user interaction (see [0221]), the method comprising:
a) receiving a set of words forming an indication of a user interaction [Hey Siri give me show times for movies] (See [0218]; [0222], lines 5-6; Fig 8, item 806; [0255] – receive commands from a user);
b) logging user activity [user data/context] in a data store [memory 202] (see [0080], lines 8-10; [0092]; and [0230] – The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like.  Memory 202 can store data and models, such as user data and models.);
c) determining a user intent for a subset of the words forming the user indication based on a sequence of events in the data store (see [0221]; [0227]; [0229]; [0230] – According to the Specification, an event and a user activity are synonyms. The natural language processing model can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module.); and
d) performing a computerized action based on the user intent (see [0248] – Generate a response (i.e., an output to the user, or the completion of the task) to fulfill the user’s intent).
Referring to claim 10, Sumner discloses the method of claim 9, wherein the indication of the user interaction is formed from sensor data [utterance/input captured by microphone] containing a user utterance (see [0008]; [0228]; and [0242]).
Referring to claim 14, Sumner discloses the method of claim 9, wherein the subset of words are determined to be consistent with a determined activity event (see [0221]; [0227]; [0229]; and [0230] – According to the Specification, an event and a user activity are synonyms. The natural language processing model can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module.).
Referring to claim 15, Sumner discloses a computerized system comprising:
one or more sensors configured to provide sensor data, each sensor associated with a user device in a set of user devices associated with a user, at least one of the one or more sensors comprising an acoustic sensor [microphone] configured to convert speech into acoustic information (see [0141]);
one or more processors (see [0062]); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method of disambiguating an indication of a user interaction (see [0061] and [0221]), the method comprising:
a) receiving a set of words forming an indication of a user interaction [Hey Siri give me show times for movies] (See [0218]; [0222], lines 5-6; Fig 8, item 806; [0255] – receive commands from a user), from sensor data [utterance/input captured by microphone] containing a user utterance (see [0008]; [0228]; and [0242]);
b) logging user activity [user data/context] in a data store [memory 202] (see [0080], lines 8-10; [0092]; and [0230] – The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like.  Memory 202 can store data and models, such as user data and models.);
c) disambiguating the meaning of a subset of the set of words forming the indication of the user interaction based on a plurality of events in the data store (see [0221]; [0227]; [0229]; and [0230] – According to the Specification, an event and a user activity are synonyms. The natural language processing model can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module.); and
d) performing a computerized action based on the disambiguated meaning (see [0248] – Generate a response (i.e., an output to the user, or the completion of the task) to fulfill the user’s intent).
Referring to claim 19, Sumner discloses the computerized system of claim 15, wherein the subset of words are determined to be consistent with a determined activity event (see [0221]; [0227]; [0229]; and [0230] – According to the Specification, an event and a user activity are synonyms. The natural language processing model can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0259656 to Sumner et al (hereafter Sumner) in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong).
Referring to claim 1, Sumner discloses a computerized system comprising:
one or more processors (see [0062]); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method of disambiguating an indication of a user interaction (see [0061] and [0221]), the method comprising:
a) receiving a set of words forming an indication of a user interaction [Hey Siri give me show times for movies] (See [0218]; [0222], lines 5-6; Fig 8, item 806; [0255] – receive commands from a user);
b) logging user activity [user data/context] (see [0080], lines 8-10; [0092]; and [0230] – The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like.  Memory 202 can store data and models, such as user data and models.);
c) disambiguating the meaning of a subset of the set of words forming the indication of the user interaction based on a sequence of events (see [0221]; [0227]; [0229]; and [0230] – According to the Specification, an event and a user activity are synonyms. The natural language processing model can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module.); and
d) performing a computerized action based on the disambiguated meaning (see [0248] – Generate a response (i.e., an output to the user, or the completion of the task) to fulfill the user’s intent).
	While Sumner discloses logging user activity in a data store, Sumner fails to explicitly disclose the further limitation of a pipeline.  Gong teaches activity prediction including the further limitation of b) logging user activity in a pipeline [historic behavior log] (see 1, paragraph 4; and 3.1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a log as taught in Gong as a data store to store the activity data of Sumner.  One would have been motivated to do so since a log is merely a particular type of data store in order to tract the location and time an activity is performed (Gong: 2).  Gong and Sumner are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 2, the combination of Sumner and Gong (hereafter Sumner/Gong) teaches the computerized system of claim 1, wherein the indication of the user interaction is formed from sensor data [utterance/input captured by microphone] containing a user utterance (Sumner: see [0008]; [0228]; and [0242]).
Referring to claim 3, Sumner/Gong teaches the computerized system of claim 1, wherein the sequence of events comprises events with similar time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
Referring to claim 4, Sumner/Gong teaches the computerized system of claim 3, wherein the sequence of events comprises events with similar location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 5, Sumner/Gong teaches the computerized system of claim 3, wherein the sequence of events comprises events that involve similar content [user’s personal attributes] (Gong: see 1).
Referring to claim 6, Sumner/Gong teaches the computerized system of claim 1, wherein the subset of words are determined to be consistent with a determined activity event (see [0221]; [0227]; [0229]; and [0230] – According to the Specification, an event and a user activity are synonyms. The natural language processing model can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module.).
Referring to claim 7, Sumner/Gong teaches the computerized system of claim 6, wherein the determined activity event comprises one or more of browsing to a website, launching an application, initiating a communication, performing a search query, setting a reminder, or scheduling an event on a calendar (see [0080], lines 8-10; [0092]; and [0230] – The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like.).

Claims 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0259656 to Sumner et al (hereafter Sumner) as applied above to claims 9 and 15 and further in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong).
Referring to claim 11, Sumner fails to explicitly teach wherein the sequence of events comprises events with similar time period.  Gong teaches activity prediction and logging user activity [historic behavior log] (see 1, paragraph 4; and 3.1), including the further limitation wherein the sequence of events comprises events with similar time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the sequence of events taught by Sumner be organized in the manner taught by Gong.  One would have been motivated to do so in order to analyze the actions performed by a user (Gong: see 1).  Gong and Sumner are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 12, the combination of Sumner and Gong (hereafter Sumner/Gong) teaches the method of claim 11, wherein the sequence of events comprises events with similar location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 13, Sumner/Gong teaches the method of claim 11, wherein the sequence of events comprises events that involve similar content [user’s personal attributes] (Gong: see 1).
Referring to claim 11, Sumner fails to explicitly teach wherein the plurality of events comprises events with similar time period.  Gong teaches activity prediction and logging user activity [historic behavior log] (see 1, paragraph 4; and 3.1), including the further limitation wherein the plurality of events comprises events with similar time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the sequence of events taught by Sumner be organized in the manner taught by Gong.  One would have been motivated to do so in order to analyze the actions performed by a user (Gong: see 1).  Gong and Sumner are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 17, Sumner/Gong teaches the computerized system of claim 16, wherein the plurality of events comprises events with similar location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 18, Sumner/Gong teaches the computerized system of claim 16, wherein the plurality of events comprises events that involve similar content [user’s personal attributes] (Gong: see 1).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0259656 to Sumner et al (hereafter Sumner) in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong) as applied above to claim 1 and further in view of US PGPub 2006/0190256 to Stephanick et al (hereafter Stephanick).
Referring to claim 8, Sumner/Gong fails to explicitly teach the further limitation wherein the user is provided an indication of the determined subset of words.  Stephanick teaches the disambiguation engine determines possible interpretations of speech input, including the further limitation of wherein the user is provided an indication of the determined subset of words (see [0033] – The engine adds the best interpretation to the text buffer for display to the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to present the subset of words determined by Sumner/Gong to the user in the manner taught by Stephanick.  One would have been motivated to do so in order to allow a user to preview what they are requesting efficiently on a plurality of different devices (Sumner: see [0042]).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0259656 to Sumner et al (hereafter Sumner) as applied above to claim 15 and further in view of US PGPub 2006/0190256 to Stephanick et al (hereafter Stephanick).

Referring to claim 20, Sumner fails to explicitly teach the further limitation wherein the user is provided an indication of the determined subset of words.  Stephanick teaches the disambiguation engine determines possible interpretations of speech input, including the further limitation of wherein the user is provided an indication of the determined subset of words (see [0033] – The engine adds the best interpretation to the text buffer for display to the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to present the subset of words determined by Sumner to the user in the manner taught by Stephanick.  One would have been motivated to do so in order to allow a user to preview what they are requesting efficiently on a plurality of different devices (Sumner: see [0042]).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167